OPINION — AG — **** PRE MARITAL EXAMINATIONS **** UNDER 43 Ohio St. 1971 31-37 [43-31-37], "EXAMINATION" IS LIMITED TO THE STANDARD SEROLOGICAL TEST FOR SYPHILIS  DEFINED IN SECTION 35 AND WAS NOT MEANT TO INCLUDE A PHYSICAL EXAMINATION. COUNTY SUPERINTENDENT OF HEALTH, MEDICAL DIRECTORS OF COUNTY HEALTH DEPARTMENTS, DISTRICT HEALTH DEPARTMENTS, COOPERATIVE HEALTH DEPARTMENTS AND CITY COUNTY HEALTH DEPARTMENTS ARE SUBJECT TO THE COMMISSIONER'S DIRECTION WITH RESPECT TO ADMINISTERING TESTS FOR SYPHILIS WITHOUT CHARGE. CITE: 43 Ohio St. 1971 31 [43-31], 43 Ohio St. 1971 35 [43-35], 63 Ohio St. 1971 1-204 [63-1-204], 63 Ohio St. 1951 510-516 [63-510] — [63-516] (MICHAEL TINNEY)